Third District Court of Appeal
                               State of Florida

                      Opinion filed November 23, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2035
                     Lower Tribunal No. 20-11733 CC
                           ________________


                             Tamara Carus,
                                  Appellant,

                                     vs.

     Cove at Isles at Bayshore Homeowners Association,
                             Inc.,
                                  Appellee.



     An Appeal from a non-final order from the County Court for Miami-
Dade County, Michael G. Barket, Judge.

     Kenzie N. Sadlak, P.A., and Kenzie N. Sadlak, for appellant.

     Douglas H. Stein, P.A., and Douglas H. Stein, for appellee.


Before EMAS, SCALES and BOKOR, JJ.

     BOKOR, J.
      Tamara Carus appeals the trial court’s denial of her motions to quash

service of process and to involuntarily dismiss the complaint. 1 While we find

that the trial court properly denied Carus’ motion to involuntarily dismiss the

complaint, 2 we write to address the trial court’s determination as to Carus’

motion to quash service of process.

                               BACKGROUND

      On March 31, 2016, Cove at Isles at Bayshore Homeowners

Association, Inc. filed a two-count complaint against Carus and her son,

Carlos Gabriel Carus Jr., to collect a debt owed to the homeowners’

association for regular and special assessments, interest, costs, and fees.


1
  We have jurisdiction. Fla. R. App. P. 9.130(a)(3)(C)(i); see also Shurman
v. Atl. Mortg. & Inv. Corp., 795 So. 2d 952, 953 (Fla. 2001) (“It is well settled
that the fundamental purpose of service is ‘to give proper notice to the
defendant in the case that he is answerable to the claim of plaintiff and,
therefore, to vest jurisdiction in the court entertaining the controversy.’”)
(emphasis added) (citations omitted).
2
  On appeal, Carus argues that the trial court was bound by the language in
several orders granting plaintiff extra time to effectuate service providing that
failure to comply within the time given “shall result in dismissal of Plaintiff’s
case without further notice or hearing.” However, we recognize the trial
court’s broad discretion to allow extensions for service of process even when
good cause has not been shown, Sly v. McKeithen, 27 So. 3d 86, 87 (Fla.
1st DCA 2009), and find that where, as here, the record is rife with evidence
of plaintiff’s continued efforts to serve the defendant, the trial court is within
its discretion to deny a motion for involuntary dismissal. Id. at 87–88
(explaining that the purpose of Florida Rule of Civil Procedure 1.070(j) is to
“speed the progress of cases on the civil docket . . . not to give defendants
a ‘free’ dismissal with prejudice”) (citation omitted). Therefore, we affirm
without further discussion.

                                        2
Over the next several years, Cove filed, and the trial court granted, several

motions for extension of time to serve process on Carus and Carus Jr.

pursuant to Florida Rule of Civil Procedure 1.070(j), each time providing

Cove 120 days from the date of the order to effectuate service.

      On November 6, 2020, Cove filed its fourth motion for extension of time

to serve Carus, which was granted by the trial court on May 6, 2021. 3 On

June 29, 2021, Cove filed the return of service at issue in this appeal alleging

substituted service had been made upon “Jane Doe as sister/co-tenant” at

the address in question. That same day, Cove filed a motion for default

against Carus, arguing that Carus had been served by substituted service

since June 8, 2021 and had not filed any responsive pleading. On July 26,

2021, Carus filed her motion to quash service based on the June 29, 2021

attempted service.    On July 30, 2021, the trial court entered an order

deferring ruling on Cove’s motion for default pending an evidentiary hearing

on Carus’ motion to quash service. After the hearing, the trial court entered

the order on appeal denying Carus’ motion to quash service. This appeal

followed.



3
  By this time, Cove had involuntarily dismissed the first count of the
complaint seeking foreclosure of a lien against Carus Jr. based on the
mortgage foreclosure on the subject property. The case against Carus Jr.
was then transferred to county court.

                                       3
                                  ANALYSIS

      A motion to quash service implicates two sections of chapter 48,

Florida Statutes. Section 48.031(1)(a) directs:

      Service of original process is made by delivering a copy of it to
      the person to be served with a copy of the complaint, petition, or
      other initial pleading or paper or by leaving the copies at his or
      her usual place of abode with any person residing therein who is
      15 years of age or older and informing the person of their
      contents.

Section 48.21, Florida Statutes, in turn, governs return of execution of

process:

      (1) Each person who effects service of process shall note on a
      return-of-service form attached thereto the date and time when it
      comes to hand, the date and time when it is served, the manner
      of service, the name of the person on whom it was served, and,
      if the person is served in a representative capacity, the position
      occupied by the person. . . .

      (2) A failure to state the facts or to include the signature required
      by subsection (1) invalidates the service, but the return is
      amendable to state the facts or to include the signature at any
      time on application to the court from which the process issued.


On appeal, Carus challenges Cove’s strict compliance with statutory service

requirements for substitute service, arguing that Cove failed to file a return

of service that is regular on its face. Carus also challenges the validity of the

service, averring it was not served at her usual place of abode, as




                                       4
contemplated by section 48.031, Florida Statutes. Carus’ arguments are

well taken.

      “[S]tatutes governing service of process are to be strictly construed

and enforced.” Shurman, 795 So. 2d at 954. Here, the facts reveal both that

the return of service is facially deficient and that service was not properly

effectuated on Carus. First, to be regular on its face, a return of service must

contain the information set forth in section 48.21, Florida Statues. Coutts v.

Sabadell United Bank, N.A., 199 So. 3d 1099, 1101 (Fla. 3d DCA 2016).

Namely, a return of service shall note: “(1) the date and time that the pleading

comes to hand or is received by the process server, (2) the date and time

that process is served, (3) the manner of service, and (4) the name of the

person served . . . .” Koster v. Sullivan, 160 So. 3d 385, 389 (Fla. 2015).

      The return of service here doesn’t include the name of the person

served. Rather, the return of service indicates that the documents were

served to “Jane Doe as sister/co-tenant.” Failure to include the statutorily

required information invalidates a return of service. See § 48.21(2), Fla.

Stat.; see also Gonzalez v. Totalbank, 472 So. 2d 861, 863 (Fla. 3d DCA

1985) (explaining that failure to record the facts set forth in section 48.21,

Florida Statues, invalidates the service, unless it is amended); Vives v. Wells

Fargo Bank, N.A., 128 So. 3d 9, 15 (Fla. 3d DCA 2012) (explaining that a



                                       5
return of service was irregular on its face because “[t]he return of service

does not state the name of the person on whom service was made”); Murphy

v. Cach, LLC, 230 So. 3d 599, 601 (Fla. 5th DCA 2017) (“Here, the amended

affidavit of service of process is facially deficient under section 48.21

because it does not contain the name of the person served. Providing a

physical description of ‘John Doe’ in lieu of providing the individual’s name

is insufficient compliance with section 48.21.”). 4

      Second, section 48.031(1)(a) requires service to be made by leaving a

copy of the pleading at the person’s “usual place of abode.” “The term ‘usual

place of abode’ means ‘the place where the defendant is actually living at

the time of service.’ The word ‘abode’ means ‘one’s fixed place of residence

for the time being when service is made.’” Robles-Martinez, 88 So. 3d at

182 (citations omitted). Here, Carus Jr. testified that the property in question


4
  The plaintiff bears the ultimate burden of valid service of process. Robles-
Martinez v. Diaz, Reus & Targ, LLP, 88 So. 3d 177, 179 (Fla. 3d DCA 2011).
“This burden requires the party to demonstrate that the return of service is,
under section 48.21, facially valid or regular on its face.” Koster, 160 So. 3d
at 389. If the return of service is defective on its face, the defendant is not
required to present clear and convincing evidence to overcome the
presumption of validity. Vives, 128 So. 3d at 15. However, the statute itself
provides that “[a] failure to state the facts . . . required by subsection (1)
invalidates the service, but the return is amendable to state the facts . . . at
any time on application to the court from which the process issued. On
amendment, service is as effective as if the return had originally stated the
omitted facts . . . .” § 48.21(2), Fla. Stat.


                                       6
contains multiple independent structures. However, one address covers all

the structures on the property, with no letter or number designations for each

structure on the property.

       In addition to the facial irregularity of the service of process, Cove failed

to provide competent, substantial evidence of valid service.             First, the

process server who allegedly served Carus was unavailable to testify at the

hearing. Second, while the return of service purportedly served “Jane Doe

as sister/co-tenant,” Carus Jr. provided unrebutted testimony that he is

familiar with the people who reside with his mother. He testified that his

mother lives on the property and she has no siblings. By the end of the

hearing, Cove conceded on the record that it could not meet its burden of

proof of proper, statutorily compliant service. See id. at 181 n.9 (“[T]he

ultimate burden of proving valid service of process always remains upon the

plaintiff.”).   Accordingly, while we affirm the trial court’s denial of the

involuntary dismissal, we reverse and remand on the issue of service of

process with instructions to the trial court to grant Carus’ motion to quash.

       Affirmed in part, reversed in part, and remanded with instructions.




                                         7